Citation Nr: 1234267	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, wherein the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for hepatitis C.  

The Board notes that in a January 2009 decision, the Board "reopened" the claim of entitlement to service connection for hepatitis C based on the receipt of new and material evidence and remanded the underlying merits of the claim for additional development.  The claim was again remanded in May 2011.  


REMAND

At his June 2011 VA examination, the Veteran advised the VA examiner that he now receives disability benefits from the Social Security Administration (SSA).  Once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); but see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (the duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the veteran's claim").  Here, because the Board cannot determine that the Veteran's SSA record would not be relevant to the Veteran's current claim, the Board finds that the claim must be remanded in order to obtain any available SSA records.  See Quartuccio and Murincsak, both supra; 38 C.F.R. § 3.159(c)(2).

Further, in May 2011, the Board remanded the current matter for the purpose of obtaining a medical opinion that "rank[ed] the documented risk factors relative to the probability that any current confirmed hepatitis C infection is etiologically related to the risk factor."  The Board noted that the Veteran's reported risk factors included alcohol use, drug use, and multiple sexual partners.  

A VA examination was conducted in June 2011.  Regarding the requested opinion, the VA examiner noted that having multiple sexual partners is a risk factor for incurrence of hepatitis C, and noted that the Veteran had had multiple sexual partners, and was treated for sexually transmitted diseases 11 times by the Veteran's report.  The examiner stated that the risk of contracting hepatitis C from multiple sexual partners was from 0.4% to 1.8% per year.  Unfortunately, the examiner did not document the number of the Veteran's sexual partners in service as compared to the number post-service.  The Board notes that the Veteran was married for 23 years, but the examiner did not document whether the Veteran had more than one sexual partner during those years.  The examiner also did not differentiate between the risk that the Veteran incurred hepatitis C in service due to multiple sexual partners as compared to the risk that the Veteran incurred hepatitis C after service due to multiple sexual partners.  In particular, the Veteran reported that he was treated 11 times for sexually transmitted diseases, and at least two of those treatment episodes are known to have occurred during service.  As the examiner did not distinguish between risks incurred during service and risks incurred after service, the Board is therefore unable to determine the medical likelihood that the Veteran incurred hepatitis C in service from the ranking provided and finds that more specific development of the medical evidence is required, as set forth below.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should seek to obtain the Veteran's original and electronic VA outpatient and inpatient records prior to 1999 to determine whether VA laboratory examination(s) which disclose liver functioning prior to 1999 were conducted.  

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The AOJ should specifically notify the Veteran that he should identify or submit any non-VA clinical records which may be relevant to risk factors for hepatitis or which might shed light on the Veteran's health history.  The Veteran should be asked to identify any provider to whom he has reported his detailed history of risk factors for hepatitis, other than VA, and to identify the facilities at which he was treated for sexually transmitted diseases after service, and when.  If any records may be available at those facilities, the records should be requested, with appropriate authorization from the Veteran.

The Veteran should also be asked to identify any facility at which the Veteran was hospitalized prior to 1999, or where the Veteran was treated for alcohol or substance abuse, if he received such treatment prior to 1999 (other than Veteran Center treatment records, which are associated with the claims files).  

After receiving appropriate authorization, the AOJ should contact the St. Luke's Medical Center where the Veteran was hospitalized in 1996 with a request that any reports of laboratory examinations of the blood, particularly liver function testing or testing for hepatitis, be submitted to VA.

3.  The AOJ should request from the Social Security Administration (SSA) all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2011).

4.  After action requested in paragraphs 1 through three above is completed, the AOJ should schedule the Veteran for a VA examination to ascertain the etiology of his currently diagnosed hepatitis C.  The claims file must be provided to and reviewed by the examiner.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the available evidence, the examiner must provide an opinion as to the etiology of the hepatitis C infection.  The examiner must list each of the Veteran's documented risk factors, and should rank separately the likelihood that a risk factor which present prior to, during, and after service is related to a current diagnosis of hepatitis C.  

For example, for the risk factor of multiple sexual partners, the examiner should obtain from the Veteran a detailed sexual history.  The examiner should note that number of sexual partners the Veteran is estimated to have had prior to service, the number during service, and the number of sexual partners after service.  The examiner should also obtain information about the Veteran's activities with those partners that might affect the likelihood of incurrence of hepatitis C, such as risky sexual practices and incurrence of sexually transmitted diseases.  The Veteran should be requested to provide information as to the number of times he was treated for sexually transmitted diseases in service, and the number of times he was treated for sexually transmitted diseases following service, with approximate dates (year or year/month) of the occasions of such treatment.  

After the examiner has obtained detailed history as to risk factors incurred and pertinent details regarding each risk factor, the examiner should rank each documented risk factors relative to the probability that confirmed hepatitis C infection is etiologically related to that risk factor. 

If a risk factor was present during service, but was not incurred pre-service or post-service, the risk factor should be ranked once.  One opinion as to the likelihood that the Veteran's current hepatitis C is related to that risk factors should be provided.  

If the risk factor was presented prior to service, during service, and after service, the risk factor should be ranked three times, and an opinion should be provided as to the likelihood that the Veteran's current hepatitis C is related to that risk factor as presented prior to service, as presented during service, and presented following service.  

Each opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate.   

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

